Citation Nr: 1415030	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel







INTRODUCTION

The Veteran had active duty service from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Nashville, Tennessee.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through November 2012, which were considered by the agency of original jurisdiction (AOJ) in the January 2013 supplemental statement of the case, and the Veteran's representative's February 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he suffers from tinnitus as a result of in-service noise exposure.  Specifically, he contends that his tinnitus "is due to his exposure to noise from guns and jet aircraft while in the military without ear protection."  See September 2009 Notice of Disagreement.  He further asserts that he began experiencing ringing in his ears while in service and such has continued to the present time.  Therefore, he claims that service connection for tinnitus is warranted. 

The Veteran is competent to report his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran's military occupational specialty (MOS) was radio communications specialist.  While the Department of Defense's Duty MOS Noise Exposure Listing does not list the Veteran's specific MOS, the MOS of ground radio communications is associated with a moderate probability of noise exposure.  As such, the Board acknowledges that the Veteran had noise exposure during service.  

The Veteran was afforded a VA examination in February 2009 so as to determine the nature and etiology of his tinnitus.  At such time, he reported that his tinnitus began in 1968 following military noise exposure from jet engines without the use of hearing protection.  The Veteran denied any occupational or recreational noise exposure.  The examiner opined: "Based on lack of evidence in the [claims file] (normal exit audiogram), and the lack of proximity between the dates of service and the date of this evaluation, it is my opinion that the Veteran's complaint of tinnitus is not as likely as not related to his military service."

The Board finds that the February 2009 VA opinion is inadequate to decide the claim as the examiner failed to provide sufficient rationale for his opinion.  The examiner primarily relied on the fact that the Veteran had normal hearing at the time he was discharged.  However, such a finding of normal hearing at discharge is not, by itself, an adequate basis for denying a claim for service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, the examiner did not address the Veteran's statements that his tinnitus began in service.  In this regard, the Board notes that the Veteran is competent to report the onset of his tinnitus.  Layno, supra.

In view of the foregoing, an addendum opinion should be obtained in order to determine whether it is at least as likely as not that the Veteran's current tinnitus is related to his active service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In addition, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed tinnitus.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed tinnitus since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining any relevant outstanding treatment records, return the claims file to the VA audiologist who conducted the February 2009 audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should indicate in the examination report that the claims folder and the Remand have been reviewed.  If the February 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the claims file, the examiner is requested to provide a medical opinion as to whether it is at least as least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's tinnitus is related to his acknowledged in-service noise exposure.  The examiner is advised that the Veteran had noise exposure during service as a result of his duties as a radio communications specialist.  The examiner should specifically address the Veteran's statements that his tinnitus began in 1968.  

The opinion should be supported by a clear rationale and not be based solely on the lack of any evidence of hearing problems in the service treatment records.  Hensley, supra.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


